DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because figures 1-3 fail to have proper labels for all the rectangular boxes such elements 1-2, 21-22, 35, 337, 338, 369, 321, 323, 360, 369, 320, 322, 81, 801, 82, 821, 822 as required by 37 CFR 1.83(a), and as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12, 14-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the digital conversion" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "second device" in lines 7, 11 and 14. It is unclear and indefinite to which second device is referring to? it’s unclear whether the second device is the same device or if these devices in lines 7, 11 and 14 are new devices that should be named as separate devices (e.g., a third or fourth device).
Claim 1 recites the limitation "the memorization" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the digitized signals" in line 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the transmission" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the charging" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the power" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the activation" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 are rejected as stated above because due to their dependency from claim 1. Claims 2-10 are also indefinite.
Claim 4 recites the limitation "the switch system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the switch system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the powering device" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the result" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the closing" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the voltage detecting system" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "said sensor" in line 1. It is unclear and indefinite to which sensor is referring to? Is it the sensor that is associated with the analogical signals as second device? Or is it the sensor that is connected to the two connection terminals of claim 11?.
Claim 14 recites the limitation "the harvesting device" in line 2.  It is unclear and indefinite to which harvesting device is referring to? Is it the harvesting device that is enabling the transmission of data? Or is it the harvesting device that is connected to the two connection terminals of claim 14?.
Claim 15 recites the limitation "the harvesting device" in lines 4, 8 and 13.  It is unclear and indefinite to which harvesting device is referring to? Is it the harvesting device that is enabling the transmission of data? Or is it the harvesting device that is connected to the two connection terminals of claim 14?.
Claim 17 recites the limitation "the powering device" in line 1.  It is unclear and indefinite to which powering device is referring to? Is it the powering device that is providing power? Or is it the powering device that is connected to the two connection terminals of claim 14?.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control unit in claims 1 and 3-6; a first driving unit and a second driving unit in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The structure described in the specification par[0114] for the control unit is described as a hardware circuitry that is a microcontroller or microprocessor.
The structure described in the specification par[0067] for the first driving unit is described as a hardware circuitry that is part of the transceiver 822.
The structure described in the specification par[0067] for the second driving unit is described as a hardware circuitry that is part of the transceiver 822.
 Therefore, Examiner finds the claims are reasonably supported by the structure described in the specification pertaining to 35 U.S.C. 112 (a) and (b) (or 35 U.S.C. 112, first and second paragraphs, pre-AIA ) whether 35 U.S.C. 112(f) is invoked or not.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim(s) 1, 7, 10-13, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guyton et al. (US2014/0126329A1) hereafter Guyton, in view of Olivier et al. (US2018/0341033A1) hereafter Olivier.
Regarding claim 1, discloses a Multi-function acquisition device (fig 1A:100, par[0026]: FIG. 1A is a perspective view of a first implementation of a seismic data acquisition unit 100, according to an illustrative implementation) comprising a casing (fig 1A:105, par[0027]: The unit 100 includes a case 105 with a lower container section 110 mated to an upper cap section 115) with a connector having two connection terminals (fig 1A:125, par[0032]: The top surface of the cap section 115 includes electrical pins 125. In some implementations, eight electrical pins 125 are provided. The pins 125 extend into the interior of the unit 100, and may be input pins or output pins providing a communication path between electronics located within the unit 100 and other external equipment), adapted for electrically connecting a complementary connector of a second device (par[0032]: The top surface of the cap section 115 includes electrical pins 125. In some implementations, eight electrical pins 125 are provided. The pins 125 extend into the interior of the unit 100, and may be input pins or output pins providing a communication path between electronics located within the unit 100 and other external equipment), and an electronic circuit located in said casing and connected to said two connection terminals (par[0032]: For example, some of the pins 125 can be used by an external computer to read data from a memory module inside the unit 100. In another example, electronics inside the unit 100 may be programmed by receiving input signals from external equipment through the pins 125. In still another example, an external power source can be connected to one or more of the pins 125 in order to provide power to electrical components inside the unit 100 (e.g., for charging a battery)), wherein said electronic circuit comprises: 
an acquisition circuit configured for enabling the digital conversion of analogic signals from a sensor as second device (par[0040]: The unit 100 also includes first and second circuit boards 155 and 160. As shown, an analog-to-digital (A/D) converter circuit board 155 and a global positioning system (GPS) circuit board 160 are provided. The A/D board can also be in electrical communication with the geophones 145a-145c. For example, the geophones 145a-145c can collect seismic data in analog format, and can transmit the analog seismic data to the A/D board 155. The A/D board 155 can then convert the analog seismic data into digital data, which can then be processed by a processor and/or stored in a memory module for later retrieval.), and the memorization of the digitized signals in a memory, when said sensor is connected to said two connection terminals (par[0040]: The A/D board can also be in electrical communication with the geophones 145a-145c. For example, the geophones 145a-145c can collect seismic data in analog format, and can transmit the analog seismic data to the A/D board 155. The A/D board 155 can then convert the analog seismic data into digital data, which can then be processed by a processor and/or stored in a memory module for later retrieval);
a harvesting circuit configured for enabling the transmission of data stored in the memory to a harvesting device as second device, when said harvesting device is connected to the two connection terminals (par[0032]: The pins 125 extend into the interior of the unit 100, and may be input pins or output pins providing a communication path between electronics located within the unit 100 and other external equipment. For example, some of the pins 125 can be used by an external computer to read data from a memory module inside the unit 100.);
a charging circuit configured for enabling the charging of a battery located in said casing with the power provided by a powering device as second device, when said powering device is connected to the two connection terminals (par[0032], [0036], [0045]: the unit 100 can include a power source. For example, a battery pack comprising a plurality of battery cells can be positioned between the internal components of the unit 100 and the inner wall of the container section 110. In some implementations, the batteries can be rechargeable. An external power source can be connected to one or more of the pins 125 in order to provide power to electrical components inside the unit 100 (e.g., for charging a battery). Data and power transfer to and/or from the unit 100 may be accomplished using non-contact techniques.), and 
a control unit (par[0040]: the geophones 145a-145c can collect seismic data in analog format, and can transmit the analog seismic data to the A/D board 155. The A/D board 155 can then convert the analog seismic data into digital data, which can then be processed by a processor and/or stored in a memory module for later retrieval.).
Guyton does not explicitly disclose a control unit configured to control the activation of the acquisition circuit, the activation of the harvesting circuit, and the activation of the charging circuit.
Olivier discloses a control unit configured to control the activation of the acquisition circuit, the activation of the harvesting circuit, and the activation of the charging circuit (par[0054], [0055]: During deployment, for example, one or more of the sensors 110, 116, the data acquisition system 112, the clock 113, and other electronically powered components of the seismic node system 100 can be operated in an unpowered or low-power “sleep” (inactive) state until a threshold depth is reached, as measured by a depth sensor or similar static pressure transducer 117 provided on the sensor module 104. Then, one or more of the components can be switched to an “awake” or active state for seismic data acquisition, once the threshold depth has been reached. By selectively powering the various internal circuits of the sensor module 104, the seismic node system 100 may thus conserve power, and extend the operational life of the seismic sensor system 100 for improved seismic data acquisition capability. Alternatively, such a static pressure or depth sensor may be provided within either the sensor module 104 or the power supply module 102 in operational communication with a power supply module controller, in order to regulate the power supplied to the sensor module 104 as a unit.).
One of ordinary skill in the art would be aware of both the Guyton and the Olivier references since both pertain to the field of multi-function acquisition systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic system of Guyton to implement the feature of controlling specific components of the system as disclosed by Olivier to gain the functionality of smartly conserving power by operating in an unpowered or low-power “sleep” (inactive) state until a threshold depth is reached, as measured by a depth sensor system and being switched to an “awake” or active state for seismic data acquisition, once the threshold depth has been reached.

Regarding claim 7, Guyton in view of Olivier discloses Multi-function acquisition device according to Claim 1, wherein the acquisition circuit includes an analog to digital converter (Guyton par[0040]: The unit 100 also includes first and second circuit boards 155 and 160. As shown, an analog-to-digital (A/D) converter circuit board 155 and a global positioning system (GPS) circuit board 160 are provided. The A/D board can also be in electrical communication with the geophones 145a-145c. For example, the geophones 145a-145c can collect seismic data in analog format, and can transmit the analog seismic data to the A/D board 155. The A/D board 155 can then convert the analog seismic data into digital data, which can then be processed by a processor and/or stored in a memory module for later retrieval.).

Regarding claim 10, Guyton in view of Olivier discloses Multi-function acquisition device according to Claim 1, wherein the charging circuit is positioned between the two connection terminals and the voltage detecting system (Guyton par[0045]: a battery pack comprising a plurality of battery cells can be positioned between the internal components of the unit 100 and the inner wall of the container section 110. In some implementations, the batteries can be rechargeable.).

Regarding claim 11, Guyon in view of Olivier discloses Acquisition unit comprising a multi-function acquisition device according to Claim 1, and a sensor connected to the two connection terminals of said multi- function acquisition device (par[0040]: The unit 100 also includes first and second circuit boards 155 and 160. As shown, an analog-to-digital (A/D) converter circuit board 155 and a global positioning system (GPS) circuit board 160 are provided. The A/D board can also be in electrical communication with the geophones 145a-145c. For example, the geophones 145a-145c can collect seismic data in analog format, and can transmit the analog seismic data to the A/D board 155. The A/D board 155 can then convert the analog seismic data into digital data, which can then be processed by a processor and/or stored in a memory module for later retrieval.), wherein the acquisition circuit is activated, while the harvesting circuit and the charging circuit are inactivated (Olivier par[0054], [0055]: During deployment, for example, one or more of the sensors 110, 116, the data acquisition system 112, the clock 113, and other electronically powered components of the seismic node system 100 can be operated in an unpowered or low-power “sleep” (inactive) state until a threshold depth is reached, as measured by a depth sensor or similar static pressure transducer 117 provided on the sensor module 104. Then, one or more of the components can be switched to an “awake” or active state for seismic data acquisition, once the threshold depth has been reached. By selectively powering the various internal circuits of the sensor module 104, the seismic node system 100 may thus conserve power, and extend the operational life of the seismic sensor system 100 for improved seismic data acquisition capability. Alternatively, such a static pressure or depth sensor may be provided within either the sensor module 104 or the power supply module 102 in operational communication with a power supply module controller, in order to regulate the power supplied to the sensor module 104 as a unit.).

Regarding claim 12, Guyon in view of Olivier discloses Acquisition unit according to Claim 11, wherein said sensor is a seismic sensor (Guyton par[0055]: The seismic data acquisition unit 200 shown in FIG. 2C is illustrative only, and should not be construed as limiting the disclosure. For example, the internal and external components shown in the exploded view of FIG. 2C can be modified in some implementations. In some implementations, the seismic data acquisition unit 200 can include any number of internal geophones. For example, the seismic data acquisition unit 200 can include three geophones, each configured to measure seismic data in one dimension and oriented at a right angle to the other geophones so as to enable the seismic data acquisition unit 200 to collect seismic data in three dimensions using only the internal geophones. In other implementations, the seismic data acquisition unit 200 can includes a single internal geophone device that is configured to record seismic data in three dimensions.).

Regarding claim 13, Guyon in view of Olivier discloses Harvesting system comprising a multi-function acquisition device according  to Claim 1, and a harvesting device connected to the two connection terminals of said multi-function acquisition device (Guyton par[0032]: The pins 125 extend into the interior of the unit 100, and may be input pins or output pins providing a communication path between electronics located within the unit 100 and other external equipment. For example, some of the pins 125 can be used by an external computer to read data from a memory module inside the unit 100.), wherein the harvesting circuit is activated (Guyton par[0032]: The pins 125 extend into the interior of the unit 100, and may be input pins or output pins providing a communication path between electronics located within the unit 100 and other external equipment as permanently activated. For example, some of the pins 125 can be used by an external computer to read data from a memory module inside the unit 100.).

Regarding claim 16, Guyon in view of Olivier discloses Charging system comprising a multi-function acquisition device according to Claim 1, and a powering device connected to the two connection terminals of said multi-function acquisition device (Guyton par[0032], [0036], [0045]: the unit 100 can include a power source. For example, a battery pack comprising a plurality of battery cells can be positioned between the internal components of the unit 100 and the inner wall of the container section 110. In some implementations, the batteries can be rechargeable. An external power source can be connected to one or more of the pins 125 in order to provide power to electrical components inside the unit 100 (e.g., for charging a battery). Data and power transfer to and/or from the unit 100 may be accomplished using non-contact techniques.), wherein the charging circuit is activated (Olivier par[0054], [0055]: During deployment, for example, one or more of the sensors 110, 116, the data acquisition system 112, the clock 113, and other electronically powered components of the seismic node system 100 can be operated in an unpowered or low-power “sleep” (inactive) state until a threshold depth is reached, as measured by a depth sensor or similar static pressure transducer 117 provided on the sensor module 104. Then, one or more of the components can be switched to an “awake” or active state for seismic data acquisition, once the threshold depth has been reached. By selectively powering the various internal circuits of the sensor module 104, the seismic node system 100 may thus conserve power, and extend the operational life of the seismic sensor system 100 for improved seismic data acquisition capability. Alternatively, such a static pressure or depth sensor may be provided within either the sensor module 104 or the power supply module 102 in operational communication with a power supply module controller, in order to regulate the power supplied to the sensor module 104 as a unit.). 

Regarding claim 18, Guyon in view of Olivier discloses Charging and harvesting system comprising a multi-function acquisition device according to Claim 1, and a powering and harvesting device connected  to the two connection terminals of said multi-function acquisition device (Guyton par[0032], [0036], [0045]: the unit 100 can include a power source. For example, a battery pack comprising a plurality of battery cells can be positioned between the internal components of the unit 100 and the inner wall of the container section 110. In some implementations, the batteries can be rechargeable. An external power source can be connected to one or more of the pins 125 in order to provide power to electrical components inside the unit 100 (e.g., for charging a battery). Data and power transfer to and/or from the unit 100 may be accomplished using non-contact techniques.), wherein the harvesting circuit and the charging circuit are activated (Olivier par[0054], [0055]: During deployment, for example, one or more of the sensors 110, 116, the data acquisition system 112, the clock 113, and other electronically powered components of the seismic node system 100 can be operated in an unpowered or low-power “sleep” (inactive) state until a threshold depth is reached, as measured by a depth sensor or similar static pressure transducer 117 provided on the sensor module 104. Then, one or more of the components can be switched to an “awake” or active state for seismic data acquisition, once the threshold depth has been reached. By selectively powering the various internal circuits of the sensor module 104, the seismic node system 100 may thus conserve power, and extend the operational life of the seismic sensor system 100 for improved seismic data acquisition capability. Alternatively, such a static pressure or depth sensor may be provided within either the sensor module 104 or the power supply module 102 in operational communication with a power supply module controller, in order to regulate the power supplied to the sensor module 104 as a unit.).

Regarding claim 19, Guyon in view of Olivier discloses Method for operating a multi-function acquisition device being according to Claim 1, said method comprising: 
connecting a second device to the two connection terminals of the multi- function acquisition device (Guyton par[0032]: The pins 125 extend into the interior of the unit 100, and may be input pins or output pins providing a communication path between electronics located within the unit 100 and other external equipment. For example, some of the pins 125 can be used by an external computer to read data from a memory module inside the unit 100. In another example, electronics inside the unit 100 may be programmed by receiving input signals from external equipment through the pins 125. In still another example, an external power source can be connected to one or more of the pins 125 in order to provide power to electrical components inside the unit 100 (e.g., for charging a battery).); 
determining with the control unit of the multi-function acquisition device at least one electrical feature between the two connection terminals (Guyton par[0032]: some of the pins 125 can be used by an external computer to read data from a memory module inside the unit 100. In another example, electronics inside the unit 100 may be programmed by receiving input signals from external equipment through the pins 125. In still another example, an external power source can be connected to one or more of the pins 125 in order to provide power to electrical components inside the unit 100 (e.g., for charging a battery)); 
activating with the control unit the acquisition circuit or at least one of the harvesting circuit and the charging circuit, in function of the at least one electrical feature determined (Olivier par[0054], [0055]: During deployment, for example, one or more of the sensors 110, 116, the data acquisition system 112, the clock 113, and other electronically powered components of the seismic node system 100 can be operated in an unpowered or low-power “sleep” (inactive) state until a threshold depth is reached, as measured by a depth sensor or similar static pressure transducer 117 provided on the sensor module 104. Then, one or more of the components can be switched to an “awake” or active state for seismic data acquisition, once the threshold depth has been reached. By selectively powering the various internal circuits of the sensor module 104, the seismic node system 100 may thus conserve power, and extend the operational life of the seismic sensor system 100 for improved seismic data acquisition capability. Alternatively, such a static pressure or depth sensor may be provided within either the sensor module 104 or the power supply module 102 in operational communication with a power supply module controller, in order to regulate the power supplied to the sensor module 104 as a unit.).

Regarding claim 20, Guyon in view of Olivier discloses Method according to Claim 19, wherein, said second device being a sensor, the acquisition circuit is activated, and the harvesting circuit and the charging Circuit are disactivated (Olivier par[0054], [0055]: During deployment, for example, one or more of the sensors 110, 116, the data acquisition system 112, the clock 113, and other electronically powered components of the seismic node system 100 can be operated in an unpowered or low-power “sleep” (inactive) state until a threshold depth is reached, as measured by a depth sensor or similar static pressure transducer 117 provided on the sensor module 104. Then, one or more of the components can be switched to an “awake” or active state for seismic data acquisition, once the threshold depth has been reached. By selectively powering the various internal circuits of the sensor module 104, the seismic node system 100 may thus conserve power, and extend the operational life of the seismic sensor system 100 for improved seismic data acquisition capability. Alternatively, such a static pressure or depth sensor may be provided within either the sensor module 104 or the power supply module 102 in operational communication with a power supply module controller, in order to regulate the power supplied to the sensor module 104 as a unit.).

2.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guyton in view of Olivier, and further in view of Ross et al. (US2020/0318462A1) hereafter Ross.
Regarding claim 2, Guyton in view of Olivier does not explicitly disclose Multi-function acquisition device wherein the electronic circuit includes a switch system to selectively electrically connect the acquisition circuit or the harvesting circuit to the two connection terminals of the connector.
Ross discloses Multi-function acquisition device according to Claim 1, wherein the electronic circuit includes a switch system to selectively electrically connect the acquisition circuit or the harvesting circuit to the two connection terminals of the connector (par[0343], [0345]: The harvesting module may have more than two terminals, wherein each of the terminals is for allowing connection to a respective location and the harvesting module may further comprise switch means for selectively electrically connecting two of the terminals across the electrical circuit so allowing selection of which of the respective locations the electrical circuit is connected between. The switch might also be used dynamically in use to switch between connections). 
One of ordinary skill in the art would be aware of the Guyton, Olivier and Ross references since all pertain to the field of multi-function acquisition systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic system of Guyton to implement the switching feature as disclosed by Ross to gain the functionality of supplying power without having to rely on local batteries which will tend to have a limited life, supplying power without having to provide a cable which penetrates through the system, and harvesting power from cathodic protection systems and that is particularly preferred if the power can be harvested from currents which are already present.

3.	Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guyton in view of Olivier, and further in view of Hermann (US2021/0063483A1).
Regarding claim 3, Guyton in view of Olivier does not explicitly disclose Multi-function acquisition device wherein the multi- function acquisition device comprises a voltage detecting system configured to detect a voltage between the two connection terminals that is superior to a first threshold value, and wherein the control unit is configured to control the charging circuit in function of said voltage.
Hermann discloses Multi-function acquisition device wherein the multi- function acquisition device comprises a voltage detecting system configured to detect a voltage between the two connection terminals that is superior to a first threshold value (par[0041]: If the voltage U.sub.TEST at the ASIC terminal TEST is increased from 0V up to the operating voltage of U.sub.VDD, then the output of Schmitt trigger SMT.sub.1 remains at a low level LOW until its input voltage, or the voltage U.sub.TEST at ASIC terminal TEST, is above the switching threshold of, typically, ⅔×U.sub.VDD. During this time, it is possible to determine the value of the resistor R.sub.0=2.sup.0×R using Ohm's law, by determining the current I.sub.TEST that flows in ASIC terminal TEST at the voltage U.sub.TEST applied to this terminal. The resistance results as R.sub.0=R=U.sub.TEST/I.sub.TEST), and wherein the control unit is configured to control the charging circuit in function of said voltage (fig 4, par[0062]: As is shown in FIG. 4, in part higher voltages occur at the test pin than can be processed by the following Schmitt trigger, for example up to 20 V. The circuit formed from components M.sub.6, M.sub.7, M.sub.6, M.sub.9, R.sub.5, and R.sub.6, shown in FIG. 2, protects the input of Schmitt trigger SMT.sub.2 from these high voltages. Par[0063], [0066]: At time 1, the voltage U.sub.TEST changes its value from 0 V to 5 V. Correspondingly, the output of Schmitt trigger SMT.sub.1 is at HIGH, and the output of inverter X.sub.9 is at LOW (CLR_FF=LOW). ).
One of ordinary skill in the art would be aware of the Guyton, Olivier and Hermann references since all pertain to the field of multi-function acquisition systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic system of Guyton to implement the voltage feature as disclosed by Hermann to gain the functionality of providing an electrical circuit that enables different test modes, or test methods, and can in addition easily be expanded to include two comparators for selecting the digital or analog signals to be measured via the test pin, and for activating different test modes.

Regarding claim 4, Guyton in view of Olivier and Hermann discloses Multi-function acquisition device according to Claim 3, wherein the control unit is configured to command the switch system to electrically connect the acquisition circuit to the two connection terminals of the connector (Hermann par[0040]: FIG. 1 shows an exemplary embodiment of an electrical circuit for testing digital signals that, according to a first circuit-based realization, is suitable only for testing internal digital signals. Via the ASIC terminal TEST, a change to the test mode can be made when a voltage is applied that is greater than the switching threshold of Schmitt trigger SMT.sub.1. This is indicated by a high level at output terminal TM of the circuit that is connected to the output of Schmitt trigger SMT.sub.1. Schmitt trigger SMT.sub.1 and the AND gates X.sub.1 through X.sub.n are supplied with a supply voltage U.sub.VDD (not shown in FIG. 1). The switching thresholds of the Schmitt trigger are typically at ⅔ or ⅓ of the supply voltage U.sub.VDD.), when the voltage between the two connection terminals is inferior to said first threshold value (Hermann par[0043]: If the voltage at the ASIC terminal TEST is reduced from U.sub.VDD to 0 V, then the output of Schmitt trigger SMT.sub.1 remains at a HIGH level until its input voltage, or the voltage at ASIC terminal TEST, is below the switching threshold of, typically, ⅓×U.sub.VDD. TM is then =LOW, and the internal digital signals D.sub.1 through D.sub.n no longer have any influence on the overall current flowing into ASIC terminal TEST.). 

Regarding claim 5, Guyton in view of Olivier and Hermann discloses Multi-function acquisition device according to Claim 3, wherein the control unit is configured to command the switch system to electrically connect the harvesting circuit to the two connection terminals of the connector (Hermann par[0040]: FIG. 1 shows an exemplary embodiment of an electrical circuit for testing digital signals that, according to a first circuit-based realization, is suitable only for testing internal digital signals. Via the ASIC terminal TEST, a change to the test mode can be made when a voltage is applied that is greater than the switching threshold of Schmitt trigger SMT.sub.1. This is indicated by a high level at output terminal TM of the circuit that is connected to the output of Schmitt trigger SMT.sub.1. Schmitt trigger SMT.sub.1 and the AND gates X.sub.1 through X.sub.n are supplied with a supply voltage U.sub.VDD (not shown in FIG. 1). The switching thresholds of the Schmitt trigger are typically at ⅔ or ⅓ of the supply voltage U.sub.VDD.), when the voltage between the two connection terminals is superior or equal to said first threshold value (par[0049]: The output of Schmitt trigger SMT.sub.2 changes from LOW to HIGH when its input voltage increases above the switching threshold of, typically, 2/3×U.sub.VDD. par[0041]: If the voltage U.sub.TEST at the ASIC terminal TEST is increased from 0V up to the operating voltage of U.sub.VDD, then the output of Schmitt trigger SMT.sub.1 remains at a low level LOW until its input voltage, or the voltage U.sub.TEST at ASIC terminal TEST, is above the switching threshold of, typically, ⅔×U.sub.VDD. During this time, it is possible to determine the value of the resistor R.sub.0=2.sup.0×R using Ohm's law, by determining the current I.sub.TEST that flows in ASIC terminal TEST at the voltage U.sub.TEST applied to this terminal. The resistance results as R.sub.0=R=U.sub.TEST/I.sub.TEST).

4.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guyton in view of Olivier, and further in view of Telfort et al. (US2009/0093687A1) hereafter Telfort.
Regarding claim 8, Guyton in view of Olivier does not explicitly disclose Multi-function acquisition device wherein the harvesting circuit comprises a low frequency filter including capacitances for filtering an input voltage applied to the two connection terminals to get a reduced voltage in the harvesting circuit.
 Telfort discloses Multi-function acquisition device wherein the harvesting circuit comprises a low frequency filter including capacitances for filtering an input voltage applied to the two connection terminals to get a reduced voltage in the harvesting circuit (fig 3C, par[0201]: The resistor 342 and shunt capacitor 344 together act as a low-pass filter to protect the ECG subsystem 355 again high frequency signals. In one such embodiment, the resistor 342 and shunt capacitor 344 act as an electrosurgery interference suppression (ESIS) filter by reducing the amount of high frequency voltage sent to the ECG subsystem 355 caused by electrosurgery instruments. Technically there are at least three capacitors 344 in the circuit 340). 
One of ordinary skill in the art would be aware of the Guyton, Olivier and Telfort references since all pertain to the field of multi-function acquisition systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic system of Guyton to implement the low frequency filter feature as disclosed by Telfort to gain the functionality of providing Low-Pass filters that can easily remove aliasing effects from a circuit, which makes the circuit working smoothly, cost-effective so that it can be used easily, and having low output impedance, so, it prevents the filters cut-off frequency from being affected because of the load.

5.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guyton in view of Olivier, and further in view of Regier (US2015/0171793A1).
Regarding claim 9, Guyton in view of Olivier does not explicitly disclose Multi-function acquisition device wherein the charging circuit comprises a high frequency filter that includes inductances.
Regier discloses Multi-function acquisition device wherein the charging circuit comprises a high frequency filter that includes inductances (fig 5:410,414,520; par[0036]: FIG. 5 shows a simplified circuit diagram of a second embodiment of an efficient, low-noise, high-power hybrid amplifier 500. As seen in FIG. 5, hybrid amplifier 500 is similar to hybrid amplifier 400, with the exception of slightly modified switching stage 512. Specifically, a high-pass filter including capacitor 510 and inductor 520 may be coupled to the output of linear stage 402, the reference node 430, and actual (signal) ground 520 as shown. By including a high-pass filter, which may be an RLC filter with capacitor 510 and inductor 520 as shown, and a stabilizing resistance provided by a resistance of the output stage of operational amplifier 406), the output current may now be provided directly from the actual voltage reference (ground).). 
One of ordinary skill in the art would be aware of the Guyton, Olivier and Regier references since all pertain to the field of multi-function acquisition systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic system of Guyton to implement the high frequency filter feature as disclosed by Regier to gain the functionality of passing signals with a frequency higher than a certain cutoff frequency and attenuating signals with frequencies lower than the cutoff frequency.

6.	Claim(s) 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guyon in view of Olivier, and further in view of Brinkmann et al. (US2005/0276162A1) hereafter Brinkmann.
Regarding claim 14, Guyon in view of Olivier does not explicitly disclose discloses Harvesting system comprising a multi-function acquisition device wherein the harvesting device is a docking station that includes a harvesting module.
Brinkmann discloses Harvesting system comprising a multi-function acquisition device wherein the harvesting device is a docking station that includes a harvesting module (fig 1F, par[0045]: n FIG. 1F, the data acquisition units are shown having the physical structure of units 100" illustrated in FIGS. 1D and 1E, with the antennas 181 and handles 175 removed to make packing multiple units more compact. Each of the multiple units 100" docked at a station within a frame 186, each station including a connector adapted to interface with the data and charge connector 180 comprised by the unit 100". The recorded seismic data are downloaded through the data and charge connector 180 and fed to a host computer 183 through a USB or other suitable communications interface.).
One of ordinary skill in the art would be aware of the Guyton, Olivier and Brinkmann references since all pertain to the field of multi-function acquisition systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic system of Guyton to implement the docking station feature as disclosed by Brinkmann to gain the functionality of permitting random placement within a survey area of the multi-function acquisition data device, permitting a reduction in the spurious phenomenon known as "acquisition footprint" that is present in most three-dimensional seismic data sets, and allowing the ability to move a single station collector to random locations permits an increase of receiver-point density and subsurface coverage, commonly referred to as a "fold," in areas of high ambient noise or low source-point density.

Regarding claim 17, Guyton does not explicitly disclose Charging system wherein the powering device is a docking station that includes a powering module.
Brinkmann discloses Charging system wherein the powering device is a docking station that includes a powering module (fig 1F, par[0045]: n FIG. 1F, the data acquisition units are shown having the physical structure of units 100" illustrated in FIGS. 1D and 1E, with the antennas 181 and handles 175 removed to make packing multiple units more compact. Each of the multiple units 100" docked at a station within a frame 186, each station including a connector adapted to interface with the data and charge connector 180 comprised by the unit 100". The recorded seismic data are downloaded through the data and charge connector 180 and fed to a host computer 183 through a USB or other suitable communications interface.).
One of ordinary skill in the art would be aware of the Guyton, Olivier and Brinkmann references since all pertain to the field of multi-function acquisition systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic system of Guyton to implement the docking station feature as disclosed by Brinkmann to gain the functionality of permitting random placement within a survey area of the multi-function acquisition data device, permitting a reduction in the spurious phenomenon known as "acquisition footprint" that is present in most three-dimensional seismic data sets, and allowing the ability to move a single station collector to random locations permits an increase of receiver-point density and subsurface coverage, commonly referred to as a "fold," in areas of high ambient noise or low source-point density.

Allowable Subject Matter
Claims 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Patent US5253223 to Svenning discloses a seismic device that includes first, second and third geophones arranged in x, y and z directions, respectively, which produce geophone signals: an electronic angle gauge; a compass; a top portion having means for allowing said device to be handled; an intermediate portion being substantially cylindrical in shape and having a first end being connected to the top portion; a pointed end, connected to a second end of the intermediate portion, which houses geophones, the electronic angle gauge and the compass; a hydrophone for recording pressure waves which is disposed proximate to the top portion; a battery; a processor which processes the geophone signal; a memory unit which stores information; an acoustic communications system for receiving and transmitting second and third signals; an optical reader which reads collected measurements; and a power supply which supplies power to the processor and the memory unit. In addition, the battery, the processor, the memory unit, the communications system, the optical reader, the power supply, and the hydrophone are disposed in the intermediate portion.
US2005/0276162A1 to Brinkmann discloses a self-contained data acquisition unit is provided for acquiring seismic data. The unit has a microprocessor and an antenna adapted to receive an electromagnetic signal. A decoder is connected with the microprocessor and adapted to convert received electromagnetic signals to dual-tone multiple-frequency ("DTMF") digits. A geophone interface is provided with a geophone for collecting acoustic data incident on the geophone. A memory is connected with the geophone interface for storing a representation of the collected acoustic data and for storing a representation of a reference electromagnetic signal to be used in synchronizing acoustic data collected by other data acquisition units. A battery power source is connected with the microprocessor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685